DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 5/10/2022 has been entered.  Claims 1-13 remain pending in the application.
Response to Arguments
The Amendment filed 5/10/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that the Hall fails to show a first and second half-cylindrical mold joined to together with a fastening means (emphasis on fastening means), Examiner maintains the clamp illustrated by Hall (8 in Figures 1 and 3) meet the limitation of a fastening means.  The clamp attaches and joins the two separable members (e.g. fastens the first and second half-cylindrical molds) together via a locking latch on the clamp (page 2, lines 1-14, may be hinges and secured together…secures the clamp to the neck of the filling end of the separable member).
Applicant further argues one would not look to Lane to cure the deficiencies of Hall; specifically, Applicant contends one would not substitute the fastening elements of Lane and Hall because the material used to fill the molds are different amounting to being non-analogous art.  This argument is not persuasive.  Bother Hall and Lane relate to cylindrical half molds having an open top which are joined together with a fastening means.  Likewise, Applicant does not explain how Hall’s half cylindrical molds could not be fastened together in the manner disclosed by Lane.
With respect to Suzuki, Applicant similarly argues Suzuki relates to a different field of art; however, similar to above, this is not persuasive.  Suzuki comparably relates to cylindrical half molds joined together with a fastener.  While Applicant acknowledges Suzuki discloses a solid core within two cylindrical half molds, Applicant merely states substituting a solid core as disclosed by Suzuki for the collapsible core disclosed by Hall would present “challenges”.  Applicant neither explains nor provides evidence how a solid core could not be utilized in the mold of Hall.  Hence, Applicant’s arguments that the combination of cited prior art is not found persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 1,943,384), in view of Lane (US 2018/0207542 A1) and Suzuki (US 2021/0188474 A1).
Regarding claim 1, Hall teaches a casing mold apparatus (Figures 1-5) for preparing a bottle casing, the apparatus comprising: 
a first half-cylindrical mold (separable member 1) and a second half cylindrical mold (separable member 2), each comprising a half-base (sections above feet 4, 5 in Figure 5), and half open top (as shown in Figure 5); 
wherein the first half-cylindrical mold and a second half cylindrical mold are joined together with a fastening means (clamp 8).
Hall teaches all the elements of claim 1 as discussed above but does not teach the first and second half-cylindrical molds each comprise a left and right wing and a solid cylindrical core between the first half-cylindrical mold and a second half cylindrical mold.  However, providing left and right wing portions on a split mold is well known and customary to secure molds together and, likewise, Hall discloses the molding apparatus comprises an inflatable core (expansible form 12 in Figures 3, 5 of Hall).
Lane teaches a molding apparatus (Figures 1-2), comprising: a first and second half-cylindrical molds (sections 200a, 200b) joined together with a fastening means (joining elements 220, 224, 228).  The first and second half-cylindrical mold each comprise a left and right flange (e.g. wing) extending the length of the mold (208, 210 in Figures 1-2).  The flange portions of the first and second molds allow separation of the mold sections more easily (paragraph 0085) and also provide good stability and connection (paragraph 0095).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the fastening means as disclosed by Lane since Lane provides a suitable means for achieving the desired goal.  This would represent the simple substitution of one known element for another to obtain predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
Suzuki teaches a molding apparatus (Figure 5), comprising a first and second half mold (70), each comprising a half-base and half open top, where the mold halves are joined together (Figure 5).  Both the first and second half molds comprise a solid core affixed to the half-base of both the half molds (as shown in Figure 5), wherein the solid core forms the hollow cavity of the molded article (13a Figure 1, paragraph 0041).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the core of Hall as a solid core in the half base of each mold half, as taught by Suzuki, since Suzuki indicates that this is a suitable core structure for forming a cavity in a molded article.  This would constitute a simple substitution of one known element for another to obtain predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143(1).
Regarding claims 2 and 3, the limitation “the casing mold apparatus is used to prepare…” pertains to the specific way the apparatus is used; this is intended use of the apparatus and is given little patentable weight.   "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP §2114 II.  In the instant case, modified Hall teaches all the structural limitations of claim 2 and 3.  Hall further discloses the molding apparatus being filled with chocolate (col. 2, lines 57-59).  Hence, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention the molding apparatus of Hall/Lane/Suzuki is capable of used for the claimed purpose.  “Where all structural elements of a claim exist in a prior art product, and that prior art product is capable of satisfying all functional or intended use limitations, the claimed invention is nothing more than an unpatentable new use for an old product.” Bettcher Indus., Inc. v. Bunzl USA, Inc., 661 F.3d 629, 654 (Fed. Cir. 2011). 
Regarding claims 4 and 5, Hall/Lane/Suzuki teaches all the elements of claim 2 as discussed above further discloses the use of chocolate as the filling or feeding material for the mold apparatus (col. 2, lines 57-59 of Hall).  However, similar to claims 2 and 3 above, the use of a specific material pertains to the specific way the apparatus is used; this is intended use of the apparatus and is given little patentable weight.   "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP §2114 II.  In the instant case, Hall/Lane/Suzuki teach all the structural limitations of claims 4 and 5.
Claim 6 recites the limitation “wherein the chocolate bottle casing is customized using edible materials”.  However, similar to claims 2-5 above, the use of a specific material pertains to the specific way the article is formed; this is intended use of the apparatus and is given little patentable weight.    "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP §2114 II.  In the instant case, Hall/Lane/Suzuki teach all the structural limitations of claim 6.  Likewise, if the intent to post-process the casing after being formed in the mold apparatus, it is noted a claim is only limited by positively recited elements.  Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
Regarding claims 7-9, Hall/Lane/Suzuki teach all the elements of claim 2 as discussed above but does not disclose the thickness of the casing.  However, it is noted the casing pertains to the specific way the article is formed, this is intended use of the apparatus, and is given little patentable weight.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP §2114 II.  In the instant case, Hall/Lane/Suzuki teaches all the structural limitations of the molding apparatus of claims 7-9.  Furthermore, Hall discloses the molding apparatus comprises an inflatable core (expansible form 12 in Figures 3, 5 of Hall).  The core is inserted into the molding apparatus and expanded to a desired size to controlling the filling cavity (col. 2, lines 25-34 of Hall).  Hence, it would have been obvious for one of ordinary skill in the art the molding apparatus of Hall/Lane/Suzuki is capable of forming a casing with the claimed thicknesses.  “Where all structural elements of a claim exist in a prior art product, and that prior art product is capable of satisfying all functional or intended use limitations, the claimed invention is nothing more than an unpatentable new use for an old product.” Bettcher Indus., Inc. v. Bunzl USA, Inc., 661 F.3d 629, 654 (Fed. Cir. 2011).
Regarding claim 10, Hall/Lane/Suzuki further teaches the fastening means comprises one of more clips (paragraph 0041 of Lane).
Regarding claim 11, Hall/Lane/Suzuki further teaches the two half-cylindrical molds are made of at least one of the following: plastic or silicone (paragraph 0144 of Lane).
Regarding claim 12, Hall/Lane/Suzuki further teaches the length of the solid cylindrical core is about the same as the length as the casing mold apparatus (as shown in Figure 5 of Hall).
Regarding claim 13, Hall/Lane/Suzuki further teaches the solid cylindrical core is permanently affixed to the half-base of one or both of the first and a second half cylindrical molds (13a in Figure of Suzuki; paragraph 0041, providing the core permanently to the mold would simplify removal of the core).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        8/19/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715